—Judgment *1081unanimously affirmed. Memorandum: We reject defendant’s contentions that the evidence was insufficient to convict defendant and that the verdict was against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Further, defendant failed to preserve for appellate review his contention that the verdict was repugnant. (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.